Judgment of the Appellate Division modified by reversing the provision thereof which charges the trustee with negligence for failure to sell stocks before it did and with interest on the Federal estate taxes, and as so modified affirmed, without costs, on the ground that under the peculiar facts of this case the trustee was not negligent in the exercise of its judgment. No opinion. (See 274 N.Y. 636.)
Concur: O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ. CRANE, Ch. J., and LEHMAN, J., dissent and vote to affirm the decision of the referee. *Page 574